Citation Nr: 9906003	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-33 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to a disability evaluation for a hiatal hernia 
with chronic esophageal reflux in excess of 10 percent.

Entitlement to a disability evaluation for a postoperative 
left lateral meniscus laceration in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975, and from March 1979 to September 1995.

In a February 1996 rating decision the RO denied, inter alia, 
entitlement to service connection for hypertension and 
granted service connection for a hiatal hernia with chronic 
esophageal reflux and for a postoperative left lateral 
meniscus laceration.  The veteran has appealed the denial of 
service connection for hypertension and the 10 percent 
ratings assigned to the hiatal hernia and the left knee 
disability.

The record shows that the veteran was scheduled for 
additional VA examinations subsequent to the several that 
were actually provided between December 1995 and February 
1996.  The veteran failed to report for these subsequent 
examinations and the claims file reflects that he had, in 
fact, received notice of them.  A notation in the claims file 
shows that the veteran had contacted the RO in June 1996--
just prior to the scheduled examinations for which he 
ultimately did not report--and had indicated that he had 
already been examined and would lose wages if he were to 
appear again.  He also indicated on his July 1996 VA Form 9 
that he wished for the evidence of record and the evidence 
from recently performed examinations to be used to determine 
the issue of service connection for hypertension.  The RO 
properly cited 38 C.F.R. § 3.655 (1997) (regarding the 
potential outcomes of a claimant's failure to report for an 
examination) in the November 1997 supplemental statement of 
the case provided to the veteran.  See Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

In February 1998, however, the Board of Veterans' Appeals 
(Board) received notice from the veteran's representative 
that he was, in fact, willing to appear for the requested VA 
examinations.  The Board therefore remanded this case in 
April 1998 so that the veteran could appear.

The veteran again failed to report for his scheduled 
examinations.  The record reflects that he was provided 
notice by the RO in July 1998 of the pending examinations, 
and that his claims might continue to be denied if he did not 
appear.  VA computer printouts of record reflect that he 
canceled the examinations.  Although it is stated in those 
printouts that he had withdrawn his claims, such notations 
are not actually effective in withdrawing his appeal on any 
issue.  38 C.F.R. § 20.204 (1998) (such withdrawal must be in 
writing from the veteran; the agency of original jurisdiction 
cannot withdraw the appeal).  The veteran has shown no good 
cause for failing to appear for these more recently scheduled 
examinations, and the Board finds that the procedures of due 
process and the duty to assist have clearly been met.  There 
is no additional duty on the part of the VA to provide the 
veteran with any further opportunity to appear for an 
examination in conjunction with the claims now on appeal, and 
he has made no additional request for such examinations.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.655; Connolly.

As discussed below, it is unclear whether the veteran has 
arthritis of the left knee.  A separate evaluation may be 
available for such a disability, if service connected, and 
therefore the issue of an additional rating for arthritis is 
referred to the RO for appropriate consideration.  See 
VAOPGCPREC 23-97 (regarding separate evaluations being 
available for arthritis of a knee under Diagnostic Code 5003 
and instability of the same knee under Diagnostic Code 5257).  
Whether an additional rating is available is a separate 
issue, and is not inextricably intertwined with the rating 
for the service-connected postoperative left lateral meniscus 
laceration.  Therefore, the veteran is not prejudiced by 
appellate review of this issue.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  Relevant evidence necessary for an equitable disposition 
of the veteran's appeal is of record and the veteran has 
declined to appear for further pertinent medical evaluations 
without good cause being shown.

2.  During service numerous elevated blood pressure readings 
were recorded and hypertension was diagnosed.  Following 
service, elevated blood pressure readings have been recorded, 
but chronic stigmata of chronic hypertension have not been 
found.

3.  The veteran's hiatal hernia is currently manifested by 
complaints of constant heartburn, needing continuous 
medication and the need to sleep in an elevated position.

4.  The veteran's service-connected left knee disability is 
manifested by hypermobility, some pain on kneeling, and some 
difficulty standing after squatting.


CONCLUSIONS OF LAW

1.  Service connection is warranted for hypertension.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The schedular criteria for a disability evaluation 
greater than 10 percent for a hiatal hernia with chronic 
esophageal reflux have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § Part 4, Diagnostic Code 7346.

3.  The schedular criteria for a disability evaluation 
greater than 10 percent for a left lateral meniscus 
laceration, postoperative, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, Part 4, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant evidence has 
been properly developed and, as previously noted, that there 
is no further duty to assist in order to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992) (regarding the well 
groundedness of claims for increased ratings).

The July 1971 entrance examination report is essentially 
negative.  In June 1973 the veteran incurred a left knee 
contusion.  In September 1982 the veteran complained of 
headaches, and a blood pressure reading was 132/100.  
Thereafter, his blood pressure was monitored for several 
days, with most readings being elevated, and he was diagnosed 
with labile/borderline hypertension.  With complaints of left 
knee pain in February 1984, questionable chondromalacia 
patella was assessed.  An August 1987 record notes that there 
was persistent left knee pain aggravated by walking and 
running.  Chondromalacia patella and a strain were assessed.  
A February 1988 surgical report notes that the veteran had 
had problems with his left knee and pain with running for the 
previous two years.  He had stated that the knee would catch 
and lock with the inability to completely extend at 
intervals, and had not responded to therapy.  He subsequently 
underwent an arthroscopic resection of the meniscus of the 
left knee.  A July 1990 evaluation of the knees revealed 
crepitus and locking, but full range of motion; an associated 
x-ray report indicates that there were degenerative arthritic 
changes about both knees.  An April 1993 clinical record 
contains an assessment of controlled hypertension.  In 
November 1993 it was noted that the veteran had a small, 
sliding hiatal hernia with moderate gastroesophageal reflux.  
On numerous occasions during service since 1982 the veteran's 
blood pressure was taken and the great majority of those 
blood pressure measurements reflect diastolic readings of 90 
or above.  At the June 1995 separation examination the 
veteran did not report that he had hypertension and his blood 
pressure was 132/84.  Hypertension was not diagnosed.  The 
left knee was still painful with kneeling at the end of a 
long day, and it was noted that there had been a left knee 
sprain in 1983 from a motorcycle accident.  The hiatal hernia 
was noted and the veteran was taking Tagamet(r) for it.

During a December 1995 VA examination, the history of a 
hiatal hernia was noted and the veteran reported that he had 
constant heartburn.  He indicated that he was currently 
taking generic Tagamet(r) twice per day.  It was stated that he 
had not been treated for hypertension, but that his blood 
pressure had been periodically elevated.  It was noted that 
he had sustained a "bucket handle" tear of the lateral 
meniscus of the left knee.  Objectively, a blood pressure 
reading of 140/80 was obtained, then later, two readings of 
140/100.  The fundi showed no evidence of hypertension, the 
vessels were normal caliber without arteriovenous nicking, 
and the cardiac examination was normal.  Evaluation of left 
knee revealed very faint arthroscopic incisions; range of 
motion was from 0 to 140 degrees.  The veteran was able to 
squat to the floor, but there was a popping from the left 
knee.  He needed some assistance in rising from the squatting 
position.  The left kneecap was hypermobile.  The assessments 
included hiatal hernia with chronic esophageal reflux, on 
medication, continuing to be symptomatic; elevated blood 
pressure, without any objective stigmata of chronic 
hypertension; and status post arthroscopic repair of a 
laceration, left lateral meniscus, left knee, with residual.

A December 1995 VA radiological report states that there was 
a questionable mild narrowing of the lateral compartment of 
the left knee, but that the results were otherwise 
unremarkable.

A January 1996 VA radiological report states that there was a 
large hiatus hernia found with Schatzki's ring.  There was no 
evidence, it was concluded, for reflux esophagitis.  One 
episode of reflux was observed fluoroscopically.  There were 
also transverse folds found within the distal esophagus.

In a March 1996 addendum to the December 1995 VA examination, 
the examining physician reiterated that the veteran had shown 
full range of motion of the left knee and apparently no gross 
evidence of patellofemoral syndrome.


I.  Service connection for hypertension

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  With chronic disease shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

The veteran in this case was diagnosed with hypertension in 
service and review of his service medical records reveal that 
numerous elevated diastolic readings were recorded.  
Hypertension is a chronic disability, and thus the claim is 
well grounded since he had an inservice diagnosis of the 
disease entity.  See 38 U.S.C.A. § 1101(3); cf. Savage v. 
Gober, No. 94-503 (U.S. Vet. App. Nov. 5, 1997) (regarding a 
chronic disability having been found in service).  The most 
recent VA examination did contain blood pressure readings of 
140/80, 140/100 and 140/100 and the examiner considered these 
readings to be elevated. The finding of elevated blood 
pressure is consistent with the hypertension diagnoses in 
service.  Although the examiner found no additional stigmata 
of chronic hypertension, the recorded diagnosis is equivocal 
and can be interpreted to mean that chronic hypertension, 
albeit without stigmata, is present.  Chronic hypertension is 
not a condition which can be diagnosed on one visit and it is 
not apparent that the VA examiner had access to the service 
medical records.  The veteran was clearly diagnosed with 
hypertension in service, and the remaining evidence is 
approximately in equipoise.  He is thus he is entitled to the 
benefit of the doubt.  Service connection is warranted for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The benefit of the doubt with respect to this service-
connection issue is resolved in the veteran's favor.  38 
U.S.C.A. § 5107.


II.  Claims for increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's hiatal hernia with chronic esophageal 
reflux is currently evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. § Part 4, Diagnostic Code 7346.  
A 30 percent rating, the next highest rating under that code, 
contemplates persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The criteria for the 10 
percent rating contemplate a hiatal hernia with two or more 
of the symptoms for the 30 rating but with less severity.  
Applying these laws and regulations to the particular facts 
of this case, it is apparent that an increased rating is not 
warranted.

The veteran has complained of constant heartburn, the 
concomitant need for continuous medication, and that his head 
must be elevated while he sleeps.  He has not clinically 
demonstrated dysphagia, pyrosis, regurgitation or substernal 
arm or shoulder pain.  While his condition may cause him some 
discomfort, it has also not been demonstrated that his 
symptoms are productive of a considerable impairment of 
health.  He therefore does not meet the schedular criteria 
for a 30 percent evaluation.  Diagnostic Code 7346.

The Board further notes that pursuant to 38 C.F.R. 
§ 3.655(b), when there is a claim for an increase, as opposed 
to an original claim for compensation, and the claimant, 
without a showing of good cause, fails to report--as the 
veteran in this case did--the claim shall be denied.  The 
hiatal hernia had been rated as 10 percent disabling, and the 
claims file reflects that the veteran was twice offered 
another VA examination pursuant to his disagreement with the 
rating assigned.  He failed to report and has essentially 
indicated that he is unable or unwilling to do so.  With 
respect to the more recently scheduled examination for the 
hiatal hernia, pursuant to the Board's remand, the veteran 
has provided no evidence of good cause for failing to report.  
Id.

The veteran's postoperative left lateral meniscus laceration 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § Part 4, Diagnostic Code 5259.  This evaluation 
contemplates postoperative symptoms from removal of the 
semilunar cartilage (meniscus is the more modern term for 
semilunar cartilage).  That is the only evaluation available 
under that diagnostic code.  To be entitled to a higher 
rating, the veteran would have to demonstrate any one of the 
following: moderate recurrent subluxation or moderate lateral 
instability under Diagnostic Code 5257, dislocated semilunar 
cartilage with frequent episodes of "locking," pain , and 
effusion into the joint under Diagnostic Code 5258, flexion 
of the leg limited to 30 degrees under Diagnostic Code 5260, 
or extension of the leg limited to 15 degrees under 
Diagnostic Code 5261.

The veteran in this case has not demonstrated any of the 
foregoing problems that would thereby entitle him to a rating 
greater than 10 percent.  Although hypermobility of the left 
kneecap was noted during the recent VA examination, he had 
full range of motion of the leg.  There is no indication that 
the hypermobility is more than slight, especially since the 
veteran's symptoms appear mostly limited to problems of 
standing after kneeling or squatting.  Currently, the veteran 
has not demonstrated frequent locking, pain and effusion.  
There was a history of locking reported by the veteran prior 
to the inservice surgery, and again in July 1990, but the 
separation examination report and the recent VA examination 
report are negative for any findings of locking or effusion--
frequent or otherwise.  Just prior to separation from service 
it was noted that he had pain, but this was upon kneeling at 
the end of a "long day".  Although the veteran appears to 
have some difficulty in standing after he has squatted or 
kneeled, this does not warrant a higher evaluation under any 
of the diagnostic codes discussed.

The RO attempted to provide the veteran with a VA examination 
for functional loss due to pain, or weakness, fatigability, 
incoordination or pain on movement of a joint pursuant to 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995).  The evidence of record does not demonstrate much 
with respect to such functional loss--he appears at best only 
to have some slight limitation at the end of a long day, 
and/or after kneeling or squatting.  As noted, however, the 
veteran has essentially declined additional examinations.  
Without the veteran's participation, additional objective 
evidence of functional limitations cannot be obtained.  Based 
on the evidence of record, as already discussed, a higher 
evaluation for the service-connected left knee disability is 
not in order.  For these reasons, and because he has not 
shown good cause for failing to report for the most recently 
scheduled examination, the claim for a rating greater than 10 
percent for this disability is properly denied.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, Part 4, Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261.

There was some evidence of arthritic changes in the left knee 
in service, but this was not confirmed by the recent VA 
x-rays.  Even if the Board hypothetically assumes, without 
deciding, that the veteran has arthritis of the left knee 
that was incurred in service, a higher rating is not 
available under Diagnostic Code 5003 (for rating arthritis) 
since such rating is based upon limitation of motion.  As 
noted, there has been no limitation of motion shown.  
Further, and as previously noted, the veteran is not 
currently service connected for arthritis of the left knee, 
and therefore, the Board cannot consider an additional rating 
on that basis.  Diagnostic Code 5003; VAOPGCPREC 23-97, 
supra.

In reaching its decision regarding the increased ratings 
claims, the Board has considered the complete history of the 
disabilities in question as well as the current clinical 
manifestations and the effect they may have on the earning 
capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.10.  
Further, the Board finds that in this case the disability 
picture is not so exceptional or unusual so as to warrant a 
referral for evaluation on an extraschedular basis.  It has 
not been shown that the service-connected a hiatal hernia 
with chronic esophageal reflux or left lateral meniscus 
laceration, postoperative, have caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The criteria for evaluations 
greater than those assigned have not been met or approximated 
as explained above.  38 C.F.R. § 4.7.

The evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to a disability evaluation greater than 10 
percent for a hiatal hernia with chronic esophageal reflux is 
denied.

Entitlement to a disability evaluation greater than 10 
percent for a left lateral meniscus laceration, 
postoperative, is denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 11 -


